FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THEODORE BEECH MEDLEY,                       No. 05-55295
             Petitioner-Appellant,
               v.                              D.C. No.
                                            CV-03-01509-LGB
D. L. RUNNELS, Warden,
                                                ORDER
            Respondent-Appellee.
                                      
                     Filed April 30, 2007

          Before: Mary M. Schroeder, Chief Judge.


                           ORDER

   Upon the vote of a majority of nonrecused regular active
judges of this court, it is ordered that this case be reheard by
the en banc court pursuant to Circuit Rule 35-3. The three-
judge panel unpublished disposition shall not be cited as pre-
cedent by or to this court or any district court of the Ninth
Circuit, except to the extent adopted by the en banc court.




                             4827
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.